IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1051-11


EX PARTE YEKATERINA TANKLEVSKAYA, Appellant





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY


 Per curiam.  Alcala, J., not participating.

O P I N I O N



	Appellant was convicted of possession of less than two ounces of marijuana.  She was
sentenced to four days in jail.  Later, the Immigration and Naturalization Services initiated
removal proceedings against her.
	Appellant filed a writ application pursuant to Art. 11.072 alleging that she received
ineffective assistance of counsel under Padilla v. Kentucky, 559 U.S. 356 (2010).  The trial
court denied relief.  On appeal, the Court of Appeals reversed, holding that counsel was
ineffective under Padilla.  Ex parte Tanklevskaya, 361 S.W.3d 86 (Tex. App. - Houston [1st
Dist.] 2011).
	The State has filed a petition for discretionary review of this decision.  The U.S.
Supreme Court recently held that, under Teague v. Lane, 489 U.S. 288 (1989), Padilla does
not have retroactive effect.  Chaidez v. United States,  __ U.S. __, 133 S. Ct. 1103 (2013). 
Today, we adopted that Court's reasoning as a matter of state law in Ex parte De Los Reyes,
No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).  
	The Court of Appeals in the instant case did not have the benefit of our opinion in De
Los Reyes.  Accordingly, we grant the State's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
De Los Reyes.


DATE DELIVERED: March 20, 2013

PUBLISH